Citation Nr: 0720176	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-18 909	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
October 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision by the RO in 
Philadelphia, Pennsylvania.  After the decision was entered, 
the case was transferred to the jurisdiction of the RO in 
Boston, Massachusetts. 

This case was previously before the Board in August 2006, 
when it was remanded for additional development.  The case 
was returned to the Board in May 2007.


FINDINGS OF FACT

1.  The veteran currently suffers from a bilateral hearing 
disability and tinnitus; however, neither condition can be 
medically attributed to any injury, disease, or event during 
active military service.

2.  Sensorineural hearing loss is not shown to have been 
diagnosed or otherwise manifested during the one-year period 
following the veteran's separation from active service; 
neither are his current complaints of tinnitus shown to be 
attributable to chronic disability diagnosed or otherwise 
manifested during that period.


CONCLUSIONS OF LAW

1.  The veteran's hearing disability is not the result of 
disease or injury incurred in or aggravated by active 
military service; a sensorineural hearing disability may not 
be presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2006).

2.  The veteran's tinnitus is not the result of disease or 
injury incurred in or aggravated by active military service; 
nor may it be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for hearing 
loss and tinnitus.  He says that he was exposed to excessive 
noise in service, to include gunfire on the rifle range and 
noise in boiler and engine rooms.  He describes an incident 
in which he was standing next to a boiler room safety valve 
that "blew" due to high pressure.  He maintains that his 
tinnitus had its onset service and has continued to the 
present time.  He contends that that disorder, as well as his 
current difficulties with hearing loss, can be attributed to 
in-service noise exposure.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The Court has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of VCAA notice letters sent to 
the veteran in March 2004, January 2005, July 2006, and 
August 2006, the AOJ informed the veteran of the information 
and evidence required to substantiate his claims for service 
connection.  He was notified of his and VA's respective 
duties for obtaining the information and evidence, and he was 
asked to send any evidence in his possession that pertained 
to his claims.  He was also informed of the manner in which 
disability ratings and effective dates would be assigned if 
service connection was granted.  Although the totality of the 
required notice was not provided until after the veteran's 
claims were initially adjudicated, the claims were 
subsequently re-adjudicated in a March 2007 supplemental 
statement of the case, thereby correcting any defect in the 
timing.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have records of post-service VA 
medical treatment and records from Massachusetts General 
Hospital.  He has been examined, and he has not identified 
and/or provided complete releases for any additional evidence 
that exists and can be procured.  No further development 
action is required.

II.  The Merits of the Veteran's Appeal

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Pond v. West, 12 Vet. App. 341, 346 (1999).  
However, if an organic disease of the nervous system-such as 
sensorineural hearing loss-becomes manifest to a degree of 
10 percent or more during the one-year period following a 
veteran's separation from active service, the condition may 
be presumed to have been incurred in service, notwithstanding 
that there is no in-service record of the disorder.  
38 C.F.R. §§ 3.307, 3.309 (2006).

In the present case, the veteran's service medical records 
show that he was treated for a single episode of otitis media 
of the left ear in August 1957.  No hearing loss or tinnitus 
was noted at that time or at any other time during service.  
When he was examined for service separation in October 1957, 
his auditory acuity was noted to be 15/15 for whispered 
voice, bilaterally.

After service, the veteran worked as an oil burner mechanic.  
In 1963, he presented for treatment at Massachusetts General 
Hospital with complaints of sudden onset loss of balance, 
vertigo, vomiting, and decreased hearing on the right.  
Audiometric testing revealed a significant right ear hearing 
impairment.  The left ear was found to be normal.  No disease 
entity was definitively identified.  With time, the veteran's 
vertigo and loss of balance were noted to improve.  However, 
the right ear hearing impairment persisted.  During the 
course of treatment, the veteran mentioned that his wife had 
been complaining about his hearing for three or four years.  
No mention was made of any complaints or problems relative to 
tinnitus.

In February 2004, the veteran presented for a VA audiology 
evaluation.  He reported a longstanding hearing loss in the 
right ear of unknown etiology.  He also reported tinnitus 
that he noticed at night.  He indicated that he had had noise 
exposure in boiler rooms in the military for two years, and 
stated that he had had occupational noise exposure for many 
years, with the use of hearing protection devices (HPD's) 
toward the end of his career.  VA audiometric testing 
revealed the presence of an asymmetrical, bilateral hearing 
disability, worse on the right.  See 38 C.F.R. § 3.385 (2006) 
(indicating that, for VA purposes, impaired hearing is 
considered to be a disability only if the auditory threshold 
at 500, 1000, 2000, 3000, and/or 4000 Hertz is 40 decibels or 
greater; or if the auditory thresholds for at least three of 
those frequencies is 26 decibels or greater; or if speech 
recognition scores using the Maryland CNC test are less than 
94 percent).

The veteran was subsequently examined for VA compensation 
purposes in April 2004.  He reported noise exposure in 
service, including noise from boilers and air compressors, 
and described an episode involving exposure to a high-pitched 
noise from a steam leak.  He also reported noise exposure for 
six years while working as an oil burner mechanic.  He said 
that he had worked at Polaroid for a number of years and was 
exposed to noise but always used ear protection.  He reported 
a long history of hearing loss in the right ear, and stated 
that he had bilateral tinnitus that had been constant for a 
number of years.  Following examination and testing, the 
examiner diagnosed constant, bilateral tinnitus and bilateral 
sensorineural hearing loss.  The examiner opined that the 
etiology of the veteran's tinnitus was "at least as likely 
as not due to hearing loss."

In July 2004, the veteran reported for a VA otolaryngology 
consult.  After examining the veteran, and noting his history 
of sudden right-ear hearing loss in 1963, the examiner stated 
as follows:  "[The veteran's] Nav[y] service ended in 1955 
so his [right] hearing loss is not service connected.  
However he did work in a loud noise environment during his 
Navy service and his [left] hearing loss though mild to 
moderate now, may be partly attributable to this".

In February 2007, the veteran was again examined for VA 
compensation purposes.  It was noted that the veteran had 
been a machinist mate in service and that he had had exposure 
to steam room and boiler room noise without hearing 
protection.  His history of sudden right ear hearing loss in 
1963, with vertigo and nausea and normal hearing in the left 
ear, was also noted.  At the time of the examination, the 
veteran reported that his hearing in his left ear had slowly 
declined over the last several years.  He also reported 
recurrent, daily (but not constant) tinnitus.  The examiner 
noted that the veteran had been seen by a VA ear, nose, and 
throat doctor who had felt that the left ear hearing loss 
could partially be related to military noise exposure.  
Following audiometric examination and review of the claims 
file, the current examiner opined that the veteran's right 
ear hearing loss was documented to be due to a sudden hearing 
loss in 1963 and was not service related.  As to the left 
ear, the examiner stated, "[Left] ear hearing was completely 
normal through 1964 and it is this examiner's opinion that 
[the left] ear hearing loss is less likely than not related 
to military service."

Based on a review of the relevant evidence in this case, and 
the applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for hearing loss.  Although the 
veteran believes that his hearing difficulties can be 
attributed to acoustic trauma in service, the record does not 
establish that he has the medical training necessary to offer 
competent opinions on matters of medical etiology.  See, 
e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(a lay person is not competent to offer opinions that require 
medical knowledge).  As noted above, the veteran's hearing 
loss is not shown to have been diagnosed or objectively 
manifested during service or for a number of years 
thereafter.  The available evidence suggests that he had 
post-service exposure to noise, and none of the medical 
evidence in any way suggests a connection between the 
veteran's right ear hearing loss and service.  Indeed, the 
evidence indicates that there is no such connection.

The Board acknowledges that the VA otolaryngologist who saw 
the veteran in July 2004 opined that the veteran's left ear 
hearing loss might be partly attributable to in-service noise 
exposure.  However, that opinion is stated in terms that are 
rather speculative.  Further, it makes no mention of the 
normal findings in 1963 pertaining to the left ear.  The more 
probative opinion evidence of record-which does take the 
1963 findings into consideration-is the VA opinion of 
February 2007, to the effect that it is unlikely that the 
left ear hearing loss is related to service.

The Board does not question that the veteran was exposed to 
noise during service.  Nevertheless, under the 
circumstances-given the lack of objective evidence of 
hearing loss for a number of years after service, the 
evidence of post-service noise exposure, and the more 
probative medical opinion evidence of February 2007-the 
Board must conclude that the greater weight of the evidence 
is against the claim.  Service connection for hearing loss is 
therefore denied.

The Board also finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
tinnitus.  The veteran maintains that his tinnitus began in 
service.  However, his service medical records contain no 
reference to the condition, to include on the one occasion in 
August 1957 when he was specifically seen for complaints 
relative to his left ear.  Nor do the extensive records from 
Massachusetts General Hospital contain any reference to the 
condition.  The earliest mention of tinnitus is contained in 
a VA report dated in February 2004.  A subsequent report, 
dated in April 2004, contains an opinion to the effect the 
veteran's tinnitus is at least as likely as not is due to 
hearing loss.  As noted above, the Board does not question 
that the veteran was exposed to noise during service.  
Nevertheless, under the circumstances-given the lack of 
objective evidence of tinnitus until many years after 
service, the evidence of post-service noise exposure, and the 
medical opinion evidence suggesting that the veteran's 
current complaints of tinnitus are due to hearing loss 
(which, as noted above, is not service connected)-the Board 
must conclude that the weight of the evidence is against the 
claim.  Service connection for tinnitus is therefore denied.


ORDER

The appeal is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


